Citation Nr: 0501004	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  03-32 181A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for cause of the veteran's 
death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
December 1945, with three years of prior active service, from 
1937 to 1940.  The appellant is the veteran's widow.  This 
matter comes properly before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office in 
St. Louis, Missouri (RO).

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND

Notwithstanding the efforts undertaken to prepare this claim 
for appellate review, the Board finds that a remand is in 
order.  The Board remands this claim to ensure full and 
complete compliance with the enhanced duty to assist 
provisions enacted by the Veterans Claims Assistance Act of 
2000 and for further and complete development of the evidence 
to assist in a thorough evaluation of all material facts when 
issuing a decision on the merits.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).

The appellant, the widow of the veteran, claims entitlement 
to service connection for the cause of the veteran's death.  
For a grant of service connection for the cause of death, 
pertinent regulations require a showing that either the fatal 
disease was incurred in or aggravated by service or, in the 
case of cardiovascular disease, was manifest to a compensable 
degree within one year of service discharge.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2004).  In the absence of such evidence, the 
regulations require a showing that a service-connected 
disability caused or contributed substantially or materially 
to cause death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. §§ 
3.310(a), 3.312 (2004).  VA regulations provide that a 
"service-connected disability will be considered as the 
principal cause of death when such disability, singly or 
jointly with some other condition, was the immediate or 
underlying cause of death or was etiologically related 
thereto."  38 C.F.R. § 3.312(b).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; or that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  Service-
connected diseases or injuries involving active processes 
affecting vital organs should receive careful consideration 
as a contributory cause of death, the primary cause being 
unrelated, from the viewpoint of whether there were resulting 
debilitating effects and general impairment of health to an 
extent that would render the person materially less capable 
of resisting the effects of other disease or injury primarily 
causing death.  38 C.F.R. § 3.312(c)(1), (3).

Associated with the claims file is an October 2003 VA 
examiner's opinion as to whether or not the veteran's 
service-connected "injuries" resulted in his "subsequent 
demise" in October 2001.  The veteran was wounded by 
shrapnel fragments in June 1945, when a grenade exploded 
during firing practice.  The examiner opined that there is 
"no relationship between [the veteran's] shrapnel wounds and 
his subsequent respiratory failure which resulted in his 
death."  In this case, the death certificate shows that the 
veteran died in October 2001, at the age of 81; the immediate 
cause of death was pneumonia with respiratory failure.  
Chronic obstructive lung disease and acute myocardial 
infarction were listed as significant conditions contributing 
to death but not resulting in the underlying cause of death.  
An autopsy was not conducted.

At the time of the veteran's death, he was service-connected 
for traumatic encephalopathy, left radial nerve incomplete 
paralysis, residuals of a left arm injury, intra-cranial 
pressure with diplopia, left foot scars, left hearing loss, 
and a seizure disorder.  As the examiner apparently failed to 
consider all the veteran's service-connected disabilities, 
and rather focused the opinion on the veteran's 
service-connected shrapnel wounds, the Board finds this 
opinion insufficient in rendering a decision in this appeal, 
and as such, the Board finds that there is insufficient 
evidence with which to make a determination in this case.  
Pertinent facts were neither identified nor evaluated and 
weighed.  The United States Court of Appeals for Veterans 
Claims (Court) has held that the requirement for evaluation 
of the complete medical history of the veteran's condition 
operated to protect veterans against an adverse decision 
based on a single, incomplete, or inaccurate report and to 
enable VA to make a more precise evaluation.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); see also West v. Brown, 7 
Vet.App. 70 (1994) (the necessity of evaluation of the 
complete medical history applied not only to adjudicators, 
but also to examining physicians).

Additionally, the examiner noted that a review of the claims 
file had been completed, as had a review of the veteran's 
"Harry S. Truman file Volume I and II."  The examiner's 
opinion was thus also based on evidence that has not been 
associated with the claims file.  These two volumes of 
evidence should be obtained and associated with the claims 
file.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.

Further, the appellant submitted numerous statements 
indicating the locations of medical evidence relevant to the 
claim of entitlement to service connection for the veteran's 
death.  Although vast amounts of evidence have been obtained 
by the RO, not all of the reported medical evidence has been 
obtained.  Therefore, the VCAA requires further and complete 
development of the evidence in support of the veteran's claim 
and all of the veteran's post-service medical and clinical 
records should be associated with the claims file.  Id.  

Moreover, in July 2004 and August 2004, the RO received and 
associated with the claims file private research and a VA 
medical opinion letter related to the current claim on 
appeal.  The RO did not readjudicate the issue in light of 
the new evidence and did not issue a supplemental statement 
of the case subsequent to its receipt.  There is no document 
of record waiving initial RO consideration of this new 
evidence such that the Board can evaluate the case based on 
the entire claims file.  The Board cannot consider additional 
evidence without first remanding the case to the RO for 
initial consideration.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).

Accordingly, this case is remanded for the following actions:

1.  The claims file must be reviewed to 
ensure that any notification and 
development action required by the VCAA is 
completed.  In particular, the 
notification requirements and development 
procedures set forth at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 must be fully 
complied with and satisfied.

2.  The appellant should again be 
requested to identify all sources of 
medical treatment received for the veteran 
from December 1945 to the present, and 
that she furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source she 
identifies.  Copies of the medical records 
from all sources she identifies, not 
currently of record, should then be 
requested and associated with the claims 
folder, specifically, treatment records 
from the VA Medical Center in Columbia, 
Missouri from 1980 to October 1987, from 
Jefferson Barracks from December 1945 to 
1960, and the "Harry S. Truman file 
Volume I and II" referred to in the 
October 2003 VA opinion discussed above.  
All efforts to obtain these records should 
be fully documented and, for VA records, 
the VA facility should provide a negative 
response if records are not available.

3.  If after attempting to obtain the 
above-referenced records, the RO is unable 
to secure same, the facility should 
provide a negative response if records are 
not available and under the VCAA, the RO 
must document whether further efforts to 
obtain these records would be futile.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain named records the RO is unable to 
secure same, the RO must notify the 
appellant, and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
appellant must then be given an 
opportunity to respond.

4.  When the above development has been 
completed and any available evidence 
identified by the appellant has been 
obtained, the entire claims file must be 
made available and reviewed by an 
appropriate VA examiner, and a nexus 
opinion offered regarding the etiology 
and onset of the veteran's death.  The 
examiner must provide an opinion as to 
whether the veteran's service-connected 
disabilities were the immediate or 
underlying causes of death, or were 
etiologically related to the cause of 
death.  The examiner must also provide an 
opinion as to whether there were 
debilitating effects due to a service-
connected disability that made the 
veteran materially less capable of 
resisting the effects of the fatal 
disease or whether a service-connected 
disability had material influence in 
accelerating death, thereby contributing 
substantially or materially to the cause 
of death.  A complete rationale for all 
opinions should be provided.  If the 
examiner cannot provide the above 
requested opinions without resort to 
speculation, it should be so stated.  The 
report prepared should be typed.

5.  After completing the above action, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claim should be readjudicated.  
If the claim remains denied, a 
supplemental statement of the case should 
be provided to the appellant and her 
representative.  After the appellant and 
her representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.  

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



	                  
_________________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

